 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCNB 457643)
 3 Chief, Civil Division

 4
   THOMAS MOORE (ALBN 4305-O78T)
 5 Assistant United States Attorney

 6      450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
 7      Telephone: (415) 436-7017
 8 Attorneys for United States of America

 9                                   UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11                                OAKLAND DIVISION
12 UNITED STATES OF AMERICA,                          )   Case No. 4:18-cv-05147-HSG
                                                      )
13                                                    )   STIPULATION TO DISMISS DEANNA STEMM
             Plaintiff,                               )   FROM THIS SUIT, WITHOUT PREJUDICE,
14                                                    )   AND ORDER
        v.                                            )
15                                                    )
     DEANNA STEMM,                                    )
16                                                    )
             Defendant.                               )
17

18           It is hereby stipulated by and between the United States of America and Deanna Stemm, through

19 their respective counsel, that this matter be dismissed without prejudice, each side to bear its own costs

20 and attorney’s fees.

21                                                Respectfully Submitted,

22                                                DAVID L. ANDERSON
                                                  United States Attorney
23
          /s/                                                 /s/
24 JEFFREY    B. KAHN                             THOMAS MOORE
   Law Offices of Jeffrey B. Kahn                 Assistant United States Attorney
25 Attorney for Deanna R. Stemm                   Attorneys for the United States of America

26      PURSUANT TO STIPULATION, IT IS SO ORDERED
27 Dated: 11/15/2019                                                           ______________
                                                  HONORABLE HAYWOOD S. GILLIAM, JR.
28                                                United States District Judge
